Exhibit 99.1 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS On August 9, 2015, Rentech Nitrogen Partners, L.P. (“RNP”), a majority owned subsidiary of Rentech, Inc. (the “Company”), entered into an Agreement and Plan of Merger (the “Merger Agreement”) under which RNP and Rentech Nitrogen GP, LLC (the “General Partner”), the general partner of RNP and a wholly owned subsidiary of the Company, would merge with affiliates of CVR Partners, L.P. (“CVR”), and RNP and the General Partner would cease to be subsidiaries of the Company and would become wholly-owned subsidiaries of CVR (the “Merger”). On April 1, 2016, the parties to the Merger Agreement completed the Merger. Pursuant to the Merger Agreement, at the effective time of the Merger (the “Effective Time”), each outstanding common unit representing a limited partner interest in RNP (each, a “RNP Common Unit”), other than certain RNP Common Units held by affiliates of CVR, was converted into the right to receive (a) 1.04 common units of CVR (“CVR Common Units”) and (b) $2.57 in cash, without interest (collectively, the “Merger Consideration”). In connection with the consummation of the Merger, the Company used a portion of the Merger Consideration proceeds (i) to repurchase and retire all $100 million of its Series E Convertible Preferred Stock (“Preferred Stock”) held by funds managed by or affiliated with GSO Capital Partners LP (the “GSO Funds”) and (ii) to repay approximately $42 million of term loan indebtedness (the “Tranche A Loans”) held by the GSO Funds under the Second Amended and Restated Term Loan Credit Agreement, by and among Rentech Nitrogen Holdings, Inc., a wholly owned subsidiary of the Company, the GSO Funds, as lenders, and Credit Suisse AG, Cayman Islands Branch, as administrative agent. On March14, 2016, RNP completed the sale of Rentech Nitrogen Pasadena Holdings, LLC (“Pasadena Holdings”) to Pasadena Commodities International, LLC, an affiliate of Interoceanic Corporation. The transaction calls for an initial cash payment to RNP of $5.0 million and a cash working capital adjustment, which is expected to be approximately $6.0million, after confirmation of the amount within ninety days of the closing of the transaction. The purchase agreement also includes a milestone payment which would be paid to RNP unitholders equal to 50% of the facility’s EBITDA, as defined in the purchase agreement, in excess of $8.0 million cumulatively earned over the next two years. A Current Report on Form 8-K regarding the sale of Pasadena Holdings was filed with the Securities and Exchange Commission (the “SEC”) on March 18, 2016. The Merger and the sale of Pasadena Holdings are collectively referred to as the Dispositions.
